DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a cathode, the cathode comprising: a cathode active material comprising a lithium transition metal oxide; a conductive material; and a binder, wherein the lithium transition metal oxide comprises nickel and a transition metal other than nickel, wherein the lithium transition metal oxide has a layered crystal structure, wherein a content of the nickel is equal to or greater than 30 mole percent to less than 100 mole percent, based on a total number of moles of transition metals of the lithium transition metal oxide, wherein the conductive material comprises a linear carbon conductive material, wherein the binder comprises a first binder comprising fluorine and a polar functional group consisting of a carboxylic acid group, a sulfonic acid group, a phosphoric acid group, a hydroxyl group, a salt thereof, or a combination thereof, and a second binder, which does not comprise fluorine, and wherein an amount of the linear carbon conductive material is 0.1 weight percent to 5 weight percent, and an amount of the first binder is 0.01 weight percent to 1 weight percent, each based on a total combined weight of the cathode active material, the conductive material, and the binder, wherein the amount of the second binder is greater than the amount of the first binder.  The prior art also fails to teach a lithium battery comprising the cathode described above, an anode, and an electrolyte located between the cathode and the anode.  The closest prior art, Seol (U.S. Patent Publication 2018/0159131) and Mikami (EP Publication 3358651), individually or combined, fails to teach that the amount of the second binder is greater than the amount of the first binder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722